ORDER DISMISSING APPEALThis is a pro se appeal from a district court order denying a motion for reconsideration. First Judicial District Court, Carson City; James Todd Russell, Judge.This court's review of this appeal reveals a jurisdictional defect. Specifically, no statute or court rule permits an appeal from an order denying a motion for reconsideration in a criminal matter. Phelps v. State , 111 Nev. 1021, 1022-23, 900 P.2d 344, 344-45 (1995) ; Castillo v. State , 106 Nev. 349, 352, 792 P.2d 1133, 1135 (1990). To the extent that appellant's appeal is in regard to the order dismissing a postconviction petition for a writ of habeas corpus, the notice of appeal was untimely filed. The district court entered its order dismissing appellant's petition on January 3, 2018. The district court served notice of entry of that order on appellant on January 8, 2018. Appellant did not file the notice of appeal, however, until February 16, 2018, four days after the expiration of the thirty-day appeal period prescribed by NRS 34.575. "[A]n untimely notice of appeal fails to vest jurisdiction in this court." Lozada v. State , 110 Nev. 349, 352, 871 P.2d 944, 946 (1994). Accordingly, we conclude that we lack jurisdiction to consider this appeal, and weORDER this appeal DISMISSED.1Given this order, we take no action on the pro se letter filed on April 10, 2018.